DETAILED ACTION
Status of Claims
Applicant’s request for entry into the AFCP 2.0 filed 08/24/2022 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being treated under pre-pilot practice. Claims 1-19 remain pending.
Currently, claim 1 is rejected under 35 USC 103 and made obvious due to overlapping ranges. If the proposed amendment is entered, the rationale for obviousness would change from overlapping ranges to the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. For example, 60:40 is taught by the prior art versus Applicant’s 65:35, at the lower range, as claimed. 
Moreover, further search and consideration would be necessary for the proposed narrowed range. For these reasons, the proposed amendment is not entered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS BARCENA/Primary Examiner, Art Unit 1723